

117 HRES 460 IH: Recognizing the significant impact and legacy of Cecil Corbin-Mark in the environmental justice community and further recognizing that climate change most severely impacts vulnerable and disadvantaged communities in the United States and around the world, and that it is the responsibility of the United States Government to work with its global partners to promote environmental justice and climate.
U.S. House of Representatives
2021-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 460IN THE HOUSE OF REPRESENTATIVESJune 4, 2021Mr. Espaillat (for himself and Ms. Clarke of New York) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONRecognizing the significant impact and legacy of Cecil Corbin-Mark in the environmental justice community and further recognizing that climate change most severely impacts vulnerable and disadvantaged communities in the United States and around the world, and that it is the responsibility of the United States Government to work with its global partners to promote environmental justice and climate.Whereas climate change poses an existential threat for this generation and generations to come;Whereas the world is already experiencing the omnipresent danger of climate change;Whereas the recent, current, and future impacts of changes in the Earth’s climate present real and immediate dangers to the United States and countries around the world;Whereas there needs to be a global approach to addressing issues of climate change and emergency preparedness;Whereas climate change is a threat multiplier to global conflicts, leading to droughts, floods, hurricanes, heat waves, fires, natural disasters, and food shortages, in turn exacerbating competition and conflict over resources, displacing large populations, and creating migration and refugee crises;Whereas the Fourth National Climate Assessment is in agreement with the scientific community that the evidence of human-caused climate change is overwhelming and continues to strengthen;Whereas the Paris Agreement acknowledges that all Parties should, when taking action to address climate change, respect, promote and consider their respective obligations on human rights, the right to health, the rights of indigenous peoples, local communities, migrants, children, persons with disabilities and people in vulnerable situations and the right to development, as well as gender equality, empowerment of women and intergenerational equity;Whereas the Paris Agreement notes the importance of climate justice when mitigating and adapting to climate change and recognizes the need for an effective and progressive response to the urgent threat of climate change;Whereas the Fourth National Climate Assessment states that people who are already vulnerable, including lower-income communities and other marginalized communities, have lower capacity to prepare for and cope with extreme weather and climate-related events and are expected to experience greater impacts;Whereas the Intergovernmental Panel on Climate Change Special Report on Global Warming of 1.5 °C acknowledges that already vulnerable and marginalized communities include communities of color, indigenous peoples, and agrarian communities, among others, and that these communities experience disproportionate impacts of climate change;Whereas the World Health Organization finds that 7,000,000 people die prematurely every year from diseases exacerbated by air pollution, a major contributor to climate change, around 90 percent of which are in low- and middle-income countries;Whereas the World Health Organization considers air pollution as the greatest environmental risk to health, and estimates that between 2030 and 2050, climate change is expected to cause 250,000 additional deaths per year, from malnutrition, malaria, diarrhea and heat stress;Whereas a recent study published in the Proceedings of the National Academy of Sciences of the United States of America, Black and Hispanic individuals in the United States face 56 percent and 63 percent more exposure to air pollution, respectively, that is caused by their consumption of goods and services that generate fine particulate matter;Whereas disparities in poverty and health will only increase as climate change becomes more extreme;Whereas heat islands, urban areas with little green space leading to constantly higher temperatures, disproportionately harm the health and well-being of people of color and the elderly;Whereas access to clean water, in the United States and around the globe, is severely impacted by climate change, adversely affecting communities of color that already struggle with clean water access;Whereas studies demonstrate that catastrophic hurricanes impacting the United States and Caribbean nations in recent years have been magnified by the effects of climate change;Whereas families in the dry corridor of Honduras, Guatemala, and El Salvador lost up to 80 percent of their corn and bean crops in both the first and second harvest seasons of 2018 due to drought;Whereas 300,000 subsistence farmers in Guatemala reported crop loss because of low rainfall at the end of the year;Whereas rising temperatures, more extreme weather events, and increasingly unpredictable rainfall patterns disrupt agricultural cycles, endangering the livelihood of Central American farmers and driving migration;Whereas in southern Africa, crop yield losses compounded by climate change would increase food prices by an average of 12 percent by 2030, placing a drastic strain on poor households, who spend as much as 60 percent of their income on food, the resulting malnutrition could lead to a 23 percent increase in severe stunting of normal growth and development;Whereas 800,000,000 people in South Asia depend on water from the Himalayas, and as temperatures warm and the ice recedes, the combination of droughts and the reduced flow threaten Nepal’s tourism industry as well as the lives of rural farmers;Whereas Small Island Developing States acutely face health risks resulting from climate change, which increases flooding due to sea-level rise and raises exposure to infectious diseases due to the contamination of freshwater supplies;Whereas the Climate Change and the Cost of Capital in Developing Countries report of the United Nations Environment Programme finds that in the last ten years, climate vulnerability has cost the twenty nations most affected by catastrophes rooted in climate change an additional $62,000,000,000 in interest payments alone;Whereas the 2014 Quadrennial Defense Review for the Department of Defense highlights that climate change influences resource competition while placing additional burdens on economies, societies, and government institutions around the world, serving as threat multipliers that will aggravate stressors abroad such as poverty, environmental degradation, political instability, and social tensions—conditions that can enable terrorist activity and other forms of violence; andWhereas Cecil Corbin-Mark, Deputy Director of WE ACT for Environmental Justice, dedicated his career to uplifting environmental justice communities, from his native Harlem to around the globe, fighting to combat systemic inequities faced by communities of color: Now, therefore, be itThat the House of Representatives—(1)recognizes the significant impact and legacy of Cecil Corbin-Mark in the environmental justice community and further recognizes that climate change most severely impacts vulnerable and disadvantaged communities in the United States and around the world, and that it is the responsibility of the United States Government to work with its global partners to promote environmental justice and climate justice; (2)recognizes that all efforts to adapt to and mitigate climate change must include specific protections for and acknowledgment of the harm to communities of color, indigenous peoples, and other frontline communities around the world;(3)recognizes that mitigating climate change must be a global endeavor, in which the United States should act as a leader among the international community;(4)urges the United States Government to expand collaboration and cooperation among its global partners to pursue policies that prioritize climate adaptation among vulnerable and disadvantaged communities, given the disproportionate impact climate change has on minority communities, who are least responsible for the causes of climate change yet bear the greatest burden of its effects;(5)expresses the need for all countries to promote vulnerable community-focused adaptation to occur across all sectors, including in agriculture, infrastructure, and health;(6)recognizes and encourages all countries to undertake inclusive stakeholder engagement when developing policies to address environmental justice and climate justice; and(7)expresses that immediate, multilateral action is needed to drastically reduce global greenhouse gas emissions in order to mitigate the effects of climate change.